 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 780 
In the House of Representatives, U. S.,

November 2, 2009
 
RESOLUTION 
Recognizing the celebration of Filipino American History Month in October. 
 
 
Whereas the earliest documented proof of Filipino presence in the continental United States was the date of October 18, 1587, when the first Luzones Indios set foot in Morro Bay, California, on board the Manila-built galleon ship Nuestra Senora de Esperanza; 
Whereas the Filipino American National Historical Society recognizes the year of 1763 as the date of the first permanent Filipino settlement in the United States in St. Malo Parrish, Louisiana, which set in motion the focus on the story of our Nation's past from a new perspective by concentrating on the economic, cultural, social, and other notable contributions that Filipino Americans have made in countless ways toward the development of the history of the United States; 
Whereas the Filipino American community is the second largest Asian American group in the United States with a population of approximately 3,100,000 people; 
Whereas Filipino American servicemen and servicewomen have a longstanding history serving within the Armed Services of the United States, from the Civil War to the present Iraq and Afghanistan conflicts, including the 250,000 Filipinos who fought under the United States flag during World War II to protect and defend this country; 
Whereas Filipino Americans are an integral part of the United States healthcare system as nurses, doctors, and other medical professionals; 
Whereas Filipino Americans have contributed greatly to the fine arts, music, dance, literature, education, business, literature, journalism, sports, fashion, politics, government, science, technology, and other fields in the United States which enrich the landscape of the country; 
Whereas efforts must continue to promote the study of Filipino American history and culture, as mandated in the mission statement of the Filipino American National Historical Society, because the roles of Filipino Americans and other people of color have been overlooked in the writing, teaching, and learning of United States history; 
Whereas it is imperative for Filipino American youth to have positive role models to instill in them the importance of education, complemented with the richness of their ethnicity and the value of their legacy; and 
Whereas Filipino American History Month is celebrated during the month of October: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the celebration of Filipino American History Month as a study of the advancement of Filipino Americans, as a time of reflection and remembrance, and as a time to renew efforts toward the research and examination of history and culture in order to provide an opportunity for all people in the United States to learn and appreciate more about Filipino Americans and their historic contributions to the Nation; and 
(2)urges the people of the United States to observe Filipino American History Month with appropriate programs and activities. 
 
Lorraine C. Miller,Clerk.
